June 17, 2022


                                                           Supreme Court

                                                           No. 2018-40-M.P.


      In re Narragansett Electric Company :
       d/b/a National Grid E-183 115 kV
     Transmission Line Relocation Project.




                NOTICE: This opinion is subject to formal revision
                before publication in the Rhode Island Reporter. Readers
                are requested to notify the Opinion Analyst, Supreme
                Court of Rhode Island, 250 Benefit Street, Providence,
                Rhode Island 02903, at Telephone (401) 222-3258 or
                Email opinionanalyst@courts.ri.gov, of any typographical
                or other formal errors in order that corrections may be
                made before the opinion is published.
                                                          Supreme Court

                                                          No. 2018-40-M.P.


  In re Narragansett Electric Company :
   d/b/a National Grid E-183 115 kV
 Transmission Line Relocation Project.



      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                   OPINION

      Chief Justice Suttell, for the Court. This Court issued a writ of certiorari to

review an order of the Energy Facility Siting Board (the board or EFSB) concerning

the relocation of power lines across the Providence and Seekonk Rivers. The

petitioners, the City of Providence; Friends of India Point Park (FIPP); Procaccianti

Companies, Inc. d/b/a The Hilton Garden Inn (Hilton); and McMac, Inc. d/b/a The

R.I. Seafood Festival (Seafood Festival), seek review of the board’s January 17,

2018 order determining that the so-called “underground alignment” and the “bridge

alignment north” were not feasible, and approving the “bridge alignment south.”

The respondents, EFSB; the City of East Providence; and Narragansett Electric

Company d/b/a National Grid (National Grid), allege that three of the petitioners do

not have standing and that review of the board’s decisions is not timely. For the

reasons stated herein, we affirm the order of the EFSB.



                                        -1-
                                           I

                                  Facts and Travel

      In April 2003, National Grid filed a notice-of-intent application with the board

requesting approval for the relocation of an approximately 6,200-foot portion of the

power line designated as E-183 between Franklin Square in Providence and Bold

Point in East Providence. In its application, National Grid explained that the project

was required by the Rhode Island Department of Transportation to facilitate the

relocation of I-195. National Grid asserted that the new alignment would not

substantially differ from the alignment in use at the time, and it therefore proposed

that the application was appropriate for abbreviated review under Rule 1.6(f) of the

board’s Rules of Practice and Procedure. See 445 RICR 00-00-1.6(f). Shortly after

National Grid filed its notice-of-intent application, the City of Providence, the City

of East Providence, and the Rhode Island Attorney General separately intervened in

the matter pursuant to Rule 1.10(a)(1) of the board’s Rules of Practice and

Procedure. See 445 RICR 00-00-1.10(a)(1), (d)(2).

      Rule 1.6(f) sets out the requirements for filing a notice of intent to, among

other things, relocate an existing power line. 445 RICR 00-00-1.6(f). Once that

notice of intent is filed, the board is required to hold a public hearing in one or more

of the cities or towns affected by the application. Id. at 1.6(g). The board must then

“determine whether the project may result in a significant impact on the environment


                                         -2-
or the public health, safety and welfare[.]” Id. at 1.6(h). If the board so determines,

the project is treated as an alteration and a full review is necessary; otherwise, the

project receives abbreviated review. Id. From early June through early August 2003,

the board held several public hearings to determine whether the proposed relocation

would result in a significant impact, “thereby, requiring a full EFSB review.”

       In September 2003, National Grid and three intervenors, the Attorney

General, Providence, and East Providence, entered into a stipulation and consent

order regarding further proceedings (the stipulation). The parties agreed that the

case could continue as an abbreviated, rather than a full, proceeding, but with certain

modifications, such as requesting advisory opinions from several agencies and

allowing National Grid and the intervenors to submit testimony. In October 2003,

the board largely approved the stipulation, and issued an order incorporating most

of the stipulation’s terms, with several minor modifications (the 2003 order).

Importantly, the 2003 order incorporated the parties’ agreement that “the standard

which the [b]oard shall apply in making its decision on Narragansett’s application is

that provided in R.I.G.L. § 42-98-11(b).” In relevant part, G.L. 1956 § 42-98-11(b)

states that:

               “The board shall issue a decision granting a license only
               upon finding that the applicant has shown that:

               “(1) Construction of the proposed facility is necessary to
               meet the needs of the state and/or region for energy of the
               type to be produced by the proposed facility.
                                          -3-
             “(2) The proposed facility is cost-justified, and can be
             expected to produce energy at the lowest reasonable cost
             to the consumer consistent with the objective of ensuring
             that the construction and operation of the proposed facility
             will be accomplished in compliance with all of the
             requirements of the laws, rules, regulations, and
             ordinances * * * or that consideration of the public health,
             safety, welfare, security and need for the proposed facility
             justifies a waiver of some part of the requirements when
             compliance cannot be assured.

             “(3) The proposed facility will not cause unacceptable
             harm to the environment and will enhance the
             socio-economic fabric of the state.”

The 2003 order also required advisory opinions from the Department of Health,

Department of Environmental Management, Statewide Planning Program, Public

Utilities Commission (PUC), the Providence Planning Board, and the East

Providence Planning Board.

      In May 2004, National Grid, East Providence, Providence, and the Attorney

General entered into a settlement agreement regarding the outcome of the relocation

project (the settlement agreement). The agreement split the relocation project into

two phases. Phase I, which involved overhead relocation of a portion of the E-183

power line through Providence, would be completed in 2005 to allow for the I-195

relocation project. Phase II consisted of the relocation of the remaining power line,

beginning in Franklin Square in Providence and ending in East Providence.




                                        -4-
      The settlement agreement contemplated five alternative alignments for the

Phase II power line relocation and ranked them by preference. The underground

alignment, which would relocate the power line underground between Franklin

Square and a new transition station in East Providence, was the preferred alignment;

thus, it was to be constructed as long as it was not “too costly” or “not feasible (in

light of such factors as engineering considerations, property rights or licensing

issues)[.]”1 If the underground alignment could not be constructed because it was

too costly or was not feasible, the next preferred alignment was the bridge alignment

north. If the bridge alignment north could not be constructed because it was deemed

too costly or not feasible, the bridge alignment south was next preferred. If the

bridge alignment south was too costly or not feasible, the final preferred alignment

was the “Tockwotton alignment.” If none of the preferred alignments could be

constructed, National Grid was to complete the relocation according to its original

plan, as explained in its notice-of-intent application, referred to in the settlement

agreement as the “original alignment.”

      The settlement agreement also outlined how the determination would be made

to move from one preferred alignment to the next preferred alignment. In the event



1
  Construction of the underground alignment also depended on obtaining any
necessary permits or regulatory approval and on other conditions outlined in the
settlement agreement, such as the transfer of easements to National Grid by the
municipal parties. These conditions are not at issue in this case.
                                         -5-
that National Grid found that an alignment was not feasible, it was to file either a

stipulation, in which all parties consented to moving on to the next preferred

alignment, or a report “presenting in detail the justifications for pursuing the

alternative alignment[.]” If the latter option was used, the other parties could then

file objections to the report, to which National Grid could respond. Subsequently,

the board would conduct a hearing and “approve, modify or reject the [r]eport.”

      In the settlement agreement, Providence, East Providence, and the Attorney

General principally agreed “not to appeal or otherwise contest a decision of the

EFSB * * * which approves the project contemplated by this agreement.” These

parties also agreed not to contest before the EFSB, or any other governmental

authority, a relocation made pursuant to the terms of the settlement agreement.

However, an exception was carved out that allowed the parties to contest a decision

by the board “rendered in proceedings pursuant to” determining the feasibility of an

alignment, as discussed supra.

      After conducting a hearing regarding the settlement agreement, the board

issued a report and order on October 29, 2004, which approved and incorporated the

settlement agreement (the 2004 order). In the 2004 order, the board considered

whether the various alignments as stated in the settlement agreement met the

standard for approval specified in § 42-98-11(b). The board referenced that the PUC

found, in its advisory opinion, that there was a need to relocate the power line


                                        -6-
between Franklin Square and East Providence, but the board did not itself make a

specific finding that the project was necessary. The board went on to find that the

relocation was cost-justified “whether it is constructed overhead * * * or

underground[.]” The board also found that using any of the alignments as provided

in the settlement agreement would “enhance the socio-economic fabric of the state

and minimize the impact on the environment.”           In adopting the settlement

agreement, the board also stated in the 2004 order that all “parties have agreed that

the E-183 Line will be relocated underground unless it is determined that this is not

feasible.”

      In October 2016, National Grid and East Providence filed a joint report and

motion asking the board to approve the use of the bridge alignment south for the

relocation project.2 In this filing, National Grid and East Providence asserted that

the underground alignment was not feasible “[b]ecause of the significant cost of the

underground alignment and the risks which have been identified[.]” These parties

also contended that the next preferred alignment, the bridge alignment north, was

also not feasible because it would require either acquiring an active business or

rerouting the river crossing.


2
  In the twelve years between the board’s 2004 order approving the parties’
settlement agreement and National Grid and East Providence’s 2016 joint report and
motion, a good many hearings and meetings took place, testimony from different
parties was heard, estimates were obtained, and reports were filed. However, none
of these actions are directly relevant to the matter before us.
                                        -7-
      The Attorney General did not oppose the joint report and motion and agreed

that the bridge alignment south was the “most feasible[.]” However, Providence

objected to the joint report and motion, asserting that it had “consistently taken the

position * * * that the underground alignment can be achieved at a cost which is not

unreasonable, given the aesthetic and ancillary benefits which would flow from the

removal of the overhead transmission towers and wires.”

      The board conducted a hearing on National Grid and East Providence’s joint

report and motion in February 2017. National Grid then moved for an extension of

time, which Providence supported and the board granted. Before the next hearing,

Providence submitted a supplemental memorandum which advocated for “burial of

such portions of the E-183 line as can reasonably be accomplished”; that is, for

partial undergrounding.    Providence stated its willingness to adopt the bridge

alignment south if the portion of the power line through India Point Park was buried.

At the next hearing on the joint report and motion, held on September 26, 2017,

Providence conceded that the underground alignment as envisioned in the settlement

agreement was not feasible; however, Providence continued to suggest a partially

underground alignment. Ultimately, the board continued the hearing and asked the

parties to brief whether Providence’s partial-undergrounding proposal was within

the settlement agreement. The board also asked Providence to brief the issue of the

feasibility of its proposal. The matter was continued until October 18, 2017.


                                        -8-
         At the October 18, 2017 hearing, the board considered both a motion filed by

Providence to extend time to determine the feasibility of its proposal and the joint

report and motion of National Grid and East Providence to adopt the bridge

alignment south. Ultimately, the board denied Providence’s motion to extend time.

The board also adopted National Grid and East Providence’s report, accepting that

the underground alignment and bridge alignment north were not feasible, and

approved the bridge alignment south.

         On January 17, 2018, the board issued a written order (the 2018 order) stating

that the underground alignment and the bridge alignment north were not feasible and

approving National Grid and East Providence’s motion to use the bridge alignment

south.

         On January 29, 2018, Providence, FIPP, Hilton, and Seafood Festival jointly

filed a petition for certiorari in accordance with § 42-98-12(b), which petition sought

review of the 2018 order.3 This Court issued the writ of certiorari on February 14,

2018.




3
 The Attorney General, despite being a party before the board, is not a party to this
action. However, this Court allowed the Attorney General to participate in this
action by filing an amicus curiae brief. We recognize that several individuals have
served as Attorney General since National Grid filed its original application in 2003.
Not surprisingly, the position taken by that office has not been consistent during the
pendency of this case.
                                          -9-
                                         II

                               Standard of Review

      Our review of decisions made by the EFSB is governed by § 42-98-12(b),

which provides, in part, that EFSB decisions may be reviewed “in the manner and

according to the standards and procedures provided in chapter 5 of title 39.”

      Accordingly, the EFSB’s findings “on questions of fact shall be held to be

prima facie true and as found by the [EFSB]” and this Court “shall not exercise its

independent judgment nor weigh conflicting evidence.” General Laws 1956

§ 39-5-3. Thus, we will not “engage in factfinding or weigh conflicting evidence

presented to the [EFSB].” New England Telephone & Telegraph Company v. Public

Utilities Commission, 446 A.2d 1376, 1380 (R.I. 1982). We also will not “substitute

our own judgment for that of the [EFSB.]” United States v. Public Utilities

Commission of State of Rhode Island, 635 A.2d 1135, 1140 (R.I. 1993). Instead, our

“inquiry is limited to the determination of whether the [EFSB]’s ruling is lawful and

reasonable and whether its findings are fairly and substantially supported by legal

evidence.” New England Telephone & Telegraph Company, 446 A.2d at 1380. This

Court may reverse EFSB orders or judgments “made in the exercise of

administrative discretion” if the EFSB “exceeded its authority or acted illegally,

arbitrarily, or unreasonably.” Section 39-5-3.




                                       - 10 -
      Although we review the EFSB’s factual findings deferentially, “pure

questions of law, including statutory interpretations, * * * are reviewed de novo by

this Court.” In re Proposed Town of New Shoreham Project, 25 A.3d 482, 504 (R.I.

2011).

                                         III

                                     Discussion

      Before this Court, petitioners first argue that the provision in the settlement

agreement waiving any right to appeal or otherwise contest approval of the project

is void as against public policy and, additionally, not binding upon “non-party

[p]etitioners.”   The petitioners next contend that the board violated statutory

procedures and “abdicated its statutory duty” by allowing the parties to determine

the feasibility of alternative methods of relocating the lines. The petitioners also

claim that the board’s 2018 order contains no findings of fact as to the feasibility of

either the underground alignment or the bridge alignment north. Finally, petitioners

assert that the board “improperly authorized National Grid’s use of ratepayer funds

for purposes other than under-grounding in violation of state law and its own order.”

      The respondents East Providence and EFSB submit that petitioners FIPP,

Hilton, and Seafood Festival lack standing to seek judicial review of the board’s

2018 order and are not properly before the Court. The respondents additionally

argue that review by way of certiorari is not timely; they submit that petitioners’


                                        - 11 -
quarrel is with the 2004 order, not the 2018 order. The petitioners contest both

arguments.4

                                           A

                                      Standing

      Both East Providence and the board contend that all petitioners except

Providence lack standing to bring the instant action. East Providence asserts that

these petitioners do not have standing to object to a report filed under the settlement

agreement because they were not parties to that agreement. The board additionally

avers that these petitioners do not cite particularized injuries that can form the basis

for standing. However, FIPP, Hilton, and Seafood Festival assert that they have

standing and are properly before this Court.

      As noted above, chapter 5 of title 39 of the general laws applies to our judicial

review of decisions made by the board. See § 42-98-12(b). Accordingly, filing a

petition for certiorari is the “exclusive remedy” for entities “aggrieved by any order

or judgment of the [EFSB].” Section 39-5-1. “It is well settled in this jurisdiction


4
  Before this Court, East Providence asserts that Providence agreed not to appeal or
otherwise contest a decision of the board as part of the settlement agreement adopted
by the board in its 2004 order. However, although the parties to the settlement
agreement generally agreed not to appeal or seek review, an exception was carved
out for a decision rendered in accordance with Section II(J) of the agreement, which
explained the procedure to be followed if any of the alignments were determined to
be infeasible by National Grid. The 2018 order resulted from hearings conducted in
accordance with Section II(J) of the agreement, and, thus, Providence did not waive
its right to seek review of that order.
                                         - 12 -
that ‘a person is so aggrieved by a judgment or order when such judgment or order

results in injury in fact, economic or otherwise.’” In re Review of Proposed Town of

New Shoreham Project, 19 A.3d 1226, 1227 (R.I. 2011) (mem.) (quoting Newport

Electric Corp. v. Public Utilities Commission, 454 A.2d 1224, 1225 (R.I. 1983)). To

form the basis for standing, the “alleged injury must be a ‘legally cognizable and

protected interest that is concrete and particularized and actual or imminent, not

conjectural or hypothetical.’” Watson v. Fox, 44 A.3d 130, 135-36 (R.I. 2012)

(alterations omitted) (quoting McKenna v. Williams, 874 A.2d 217, 226 (R.I. 2005)).

Harms to aesthetic and recreational interests are cognizable interests. See Summers

v. Earth Island Institute, 555 U.S. 488, 494 (2009). However, “[m]ere interest in a

problem, no matter how longstanding the interest and no matter how qualified the

organization is in evaluating the problem, is not sufficient by itself to render the

organization * * * aggrieved.” Watson, 44 A.3d at 136 (alterations omitted) (quoting

Blackstone Valley Chamber of Commerce v. Public Utilities Commission, 452 A.2d

931, 933 (R.I. 1982)).

      Here, FIPP has not shown a sufficient particularized and concrete injury to

establish its organizational standing on behalf of its members. FIPP points only to

injuries that will affect the general public—the obstruction of water views on an

entrance to Providence “used by some 60 million cars a year,” the “conspicuous

eyesore” of overhead power lines that would “mar[] water views” for many


                                       - 13 -
“residents and visitors”—rather than to injuries specific to its members. Cf. Friends

of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 181-

83 (2000) (holding that affidavits from members of an organization, each alleging

an inability to use outdoor areas for recreational activities, such as fishing and hiking,

“adequately documented injury in fact”). FIPP appears to hold a longstanding

interest in the resolution of this problem, but that interest is not sufficient to

constitute an injury. See Watson, 44 A.3d at 136. And FIPP’s contention that the

board’s decision “squandered” “a once-in[-]a[-]lifetime opportunity” to enhance the

“economic and recreational value” of the area is not a concrete injury; rather, it is a

concern that “implicate[s] questions of policy more appropriately addressed in the

political arena.” In re Review of Proposed Town of New Shoreham Project, 19 A.3d

at 1229. Therefore, FIPP does not have standing.

      Similarly, Seafood Festival does not have standing because it also does not

claim a particularized, concrete injury that will result from the board’s decision to

approve the bridge alignment south. In its affidavit supporting the petition for

certiorari, Seafood Festival asserted that, if the bridge alignment south were

implemented, there would be a “specific and calculable economic loss to the many

individuals and businesses who participate in events in the Park”; it did not describe

its own potential losses or state that it would suffer particularized economic,

aesthetic, or recreational harms.


                                          - 14 -
      We conclude, however, that Hilton has alleged particularized and concrete

injuries so as to have standing in the instant matter. Hilton asserts that, if the bridge

alignment south is implemented, “high-voltage power lines would virtually surround

the Hotel” and would “obstruct views” both within the hotel and of the hotel from

other locations, constituting a concrete and particularized aesthetic injury.

Additionally, Hilton asserts that the existence of these lines around the hotel would

“negatively impact” income generated by the hotel, as well as the commercial value

of the hotel’s property, thus also establishing a reasonably likely economic injury.5

                                           B

                                      Timeliness

      The respondents next contend that review is barred because it is untimely,

asserting that petitioners are, in fact, challenging the 2004 order, not the 2018 order.

The respondents submit that, because petitioners did not seek review of the approval

and incorporation of the settlement agreement within ten days of the entry of the

2004 order, their challenge is out of time. In response, petitioners argue that review

is timely because, they assert, “[t]he relevant appeal period commenced as of

January 17, 2018 – the date of the EFSB order actually approving the overhead

relocation of the lines[.]” The petitioners further assert that the 2004 order did not


5
  Although a cognizable injury may not be “purely conjectural or hypothetical,”
parties can establish standing with a showing of “reasonable likelihood” of future
injury. Narragansett Indian Tribe v. State, 81 A.3d 1106, 1111 (R.I. 2014).
                                         - 15 -
approve the overhead alignment and that any findings the board made in 2004 were

rendered nugatory through the passage of time.

      Pursuant to § 42-98-12(b), “[a]ny person aggrieved by a decision of the board

may within ten (10) days from the date of ratification of the decision, obtain judicial

review of the decision[.]” Furthermore, the 2018 order directs the parties to this

statute, and indicates that they “may, within ten (10) days of the issuance of this

order petition the Supreme Court for a writ of certiorari to review the legality and

reasonableness of [the] order.”

      The respondents filed their petition for writ of certiorari on January 29, 2018.

The petition, as it relates to the January 17, 2018 order, was therefore timely.6

Accordingly, our review requires an examination of each of the arguments raised by

petitioners and the extent to which those arguments relate either to the 2004 order or

the 2018 order.

      In the 2004 order, the board rendered findings in accordance with the standard

for granting a license found in § 42-98-11(b). The board referenced the PUC

advisory opinion, which found that there was a need to relocate the transmission

lines. The board then found that the facility was cost-justified, whether it was



6
 General Laws 1956 § 42-98-12(b) requires that a petition be filed within ten days
of the EFSB’s order. Here, the tenth day fell on Saturday, January 27, 2018, and the
petition was filed on Monday, January 29, 2018. See Art. I, Rule 20(a) of the
Supreme Court Rules.
                                        - 16 -
constructed overhead or underground. The board also discussed the socioeconomic

aspects of relocating the lines and noted that several entities favored an underground

alignment. The board indicated that the parties agreed that the lines would be buried

unless National Grid determined that it was not feasible, in which case “after an

opportunity for objections from the other parties, the [b]oard will implement Section

II-J of the [s]ettlement [a]greement.” In the 2018 order, the board indicated that the

underground alignment and the bridge alignment north were not feasible and

approved the use of the bridge alignment south.

      The petitioners first argue that the provision in the settlement agreement

waiving any right of review is void as against public policy and, additionally, not

binding upon “non-party [p]etitioners.” This argument clearly relates to the 2004

order wherein the board adopted and incorporated the settlement agreement, and,

thus, is not timely because the challenge was brought nearly fifteen years after the

order had been issued. See § 42-98-12(b); see also Interstate Navigation Co. v.

Burke, 465 A.2d 750, 754-55 (R.I. 1983) (concluding that the petitioner’s failure to

petition for a writ of certiorari within the statutory period required by § 39-5-1

rendered the order in that case “nonreviewable”).

      The petitioners next contend that the board violated statutory procedures and

“abdicated its statutory duty” by allowing the parties to determine the feasibility of

alternative methods of relocating the lines. In support of this contention, petitioners


                                        - 17 -
argue that the board improperly delegated its statutory authority, in violation of the

nondelegation doctrine. The petitioners specifically take issue with the board’s

adoption and incorporation of the settlement agreement; they submit that the board

“effectively delegat[ed its statutory duty] to a private utility company and other

interested third parties” by allowing them to “evaluat[e] the feasibility of alternative

[alignments] to the requested relocation of the power lines.” This argument squarely

falls within the ambit of the 2004 order. Accordingly, this argument also is not

timely. See § 42-98-12(b).

      Third, petitioners claim that the board’s 2018 order contains no findings of

fact as to the feasibility of either the underground alignment or the bridge alignment

north. The petitioners submit that the board was required by both § 42-98-11(b)(3)

and its own rules to make “specific findings” and provide a factual basis for its

conclusions in the 2018 order. They also note that the board cannot rely on findings

it made in the 2004 order, which, they submit, “have been rendered obsolete and

inaccurate[.]” Accordingly, petitioners submit that, absent such findings of fact, the

2018 order cannot be upheld. This argument clearly is timely as it relates to the 2018

order; we therefore proceed to address it.7


7
  The petitioners additionally assert that the board “improperly authorized National
Grid’s use of ratepayer funds for purposes other than under-grounding in violation
of state law and its own order.” The petitioners acknowledge in their brief that they
spent “[l]ittle time” on this argument. “This Court has consistently held that ‘simply
stating an issue for appellate review, without a meaningful discussion thereof or
                                         - 18 -
                                          C

                                  Factual Findings

      The petitioners submit that the 2018 order cannot be upheld because the board

failed to make findings of fact in accordance with § 42-98-11(b) and EFSB Rule

1.13(c)(1).8 Specifically, they allege that the board did not provide a “factual basis

for its conclusion that burying all or some of the lines was not feasible[.]”



legal briefing of the issues, does not assist the Court in focusing on the legal
questions raised, and therefore constitutes a waiver of that issue.’” Barnes v. Rhode
Island Public Transit Authority, 242 A.3d 32, 36-37 (R.I. 2020) (brackets omitted)
(quoting Fisher v. Applebaum, 947 A.2d 248, 252 (R.I. 2008)). Accordingly, we
deem this issue waived.
8
  EFSB Rule 1.13(c)(1) provides that, in its final decision:

             “The Board shall make specific findings regarding and
             shall grant a Board License only upon a finding that the
             applicant has shown that:
                “i) Construction of the proposed facility is necessary to
                meet the needs of the state and/or region for energy of
                the type to be produced by the produced [sic] facility,
                “ii) The proposed facility is cost-justified,
                “iii) The proposed facility can be expected to produce
                energy at the lowest reasonable cost to the consumer
                consistent with the objective of ensuring that the
                construction and operation of the proposed facility will
                be accomplished in compliance with all of the
                requirements of the laws, rules, regulations, and
                ordinances, under which, absent the Act, a license
                would be required, or that consideration of the public
                health, safety, welfare, security and need for the
                proposed facility justifies a waiver or some part of such
                requirements when compliance therewith cannot be
                assured,
                                        - 19 -
      In response, East Providence and the board argue that the board’s decision

was “lawful and reasonable” and was supported by the fact that all parties before the

board agreed that the underground alignment was not feasible. National Grid asserts

that the board’s determination that the underground alignment was not feasible “has

ample evidentiary support in the record” and must be upheld. National Grid

additionally submits that all parties agreed that the underground alignment was not

feasible and that “[t]here was simply no dispute, factual or legal, for the EFSB to

resolve since all issues, save for the feasibility of approved alternative alignments,

had been resolved thirteen years prior.” National Grid asserts that “[t]he purpose of

requiring detailed findings in administrative decisions is to ensure that a ‘judicial

body might review a decision with a reasonable understanding of the manner in

which evidentiary conflicts have been resolved.’” (Quoting Thorpe v. Zoning Board

of Review of Town of North Kingstown, 492 A.2d 1236, 1237 (R.I. 1985).).

Accordingly, it contends that a remand of the 2018 decision “serves no useful

purpose other than to forestall the final determination of an issue not in dispute.”

      We begin by noting that the Court applies the same standards to orders and

decisions of the EFSB as it does to those of the PUC, as set forth in chapter 5 of title


                “iv) The proposed facility will not cause unacceptable
                harm to the environment, and
                “v) The proposed facility will enhance the
                socioeconomic fabric of the state.” 445
                RICR 00-00-1.13(c)(1).
                                         - 20 -
39 of the general laws. See § 42-98-12(b); see also § 39-5-3. Indeed, “this Court’s

deference to the PUC’s factual findings is all but absolute.” In re A & R Marine

Corp., 199 A.3d 533, 537 (R.I. 2019) (brackets omitted) (quoting In re Proposed

Town of New Shoreham Project, 25 A.3d at 504). The Court “reviews judgments

and orders of the PUC solely to determine whether the PUC’s findings are lawful

and reasonable, fairly and substantially supported by legal evidence, and sufficiently

specific to enable us to ascertain if the evidence upon which the PUC based its

findings reasonably supports the result.” Id. (brackets omitted) (quoting

Narragansett Electric Co. v. Public Utilities Commission, 773 A.2d 237, 240 (R.I.

2001)).

      Furthermore, the EFSB’s “proceedings shall in all respects comply with the

requirements of the Administrative Procedures Act, [G.L. 1956] chapter 35 of [title

42].” Section 42-98-7(3)(e). Section 42-35-12 provides that “[a]ny final order shall

include findings of fact and conclusions of law, separately stated. Findings of fact,

if set forth in statutory language, shall be accompanied by a concise and explicit

statement of the underlying facts supporting the findings.”

      Although we agree with petitioners that the 2018 order failed to make findings

of fact and conclusions of law in compliance with the Administrative Procedures

Act, we conclude that remanding the case for such findings with regard to the

underground alignment and the bridge alignment north is unnecessary.


                                        - 21 -
      Our review of the record indicates that all parties to the settlement agreement

agreed that the underground alignment was not feasible. In their joint report and

motion, National Grid and East Providence asserted that the underground alignment

was not feasible “[b]ecause of the significant cost of the underground alignment and

the risks which have been identified[.]” The Attorney General supported the joint

report and motion.9 Although Providence initially objected to the joint report and

motion, it ultimately conceded at the September 26, 2017 hearing that the

underground alignment as envisioned in the settlement agreement was not feasible.

See D & H Therapy Associates v. Murray, 821 A.2d 691, 694 (R.I. 2003) (“Having

eaten his cake, [the] defendant may not renounce its calories.”); see also Gaumond

v. Trinity Repertory Company, 909 A.2d 512, 519-20 (R.I. 2006) (applying the

concept that “a defendant [in a criminal case] may not complain of testimony on

appeal when such testimony was brought out by [the] defendant himself” to issues

raised in the civil context (quoting State v. Harris, 871 A.2d 341, 345-46 (R.I.

2005))).




9
 In its response to the joint report and motion, the Attorney General concluded that
“the Department believes the Bridge Alignment - South Alternative represents the
most feasible, cost-effective solution that accomplishes the goals of the Settlement
Agreement. Based on the foregoing, the Department does not oppose the Joint
Report and Motion that National Grid and East Providence have filed with the
EFSB.”
                                       - 22 -
      At that hearing, EFSB Board Member Janet Coit sought to clarify the parties’

positions:

             “[Board Member] Coit: * * * So first, could I just hear
             from all the parties clearly? East Providence and National
             Grid already moved jointly to determine that underground
             was not feasible. I take it from what you filed, City of
             Providence, and from comments on the record from the
             Attorney General’s office at a previous meeting that all
             four parties to this agreement agree that the underground
             is not feasible. Could you all confirm that?

             “[Providence Assistant City Solicitor]: Yes.

             “[East Providence Assistant City Solicitor]: Yes.

             “* * *

             “[Assistant Attorney General]: I just want to make sure I
             understand the question.

             “[Board Member] Coit: The question is about the
             underground alignment as conceived of in the original
             settlement agreement * * *.

             “[Assistant Attorney General]: Yes, with the river
             crossings. Yes, that is correct. That is not feasible.

             “[Attorney for National Grid]: And I would answer the
             same way. * * *”

      With regard to bridge alignment north, National Grid and East Providence

submitted that it was not feasible because it would require either acquiring an active

business or rerouting the river crossing. At oral argument before this Court, no party

indicated its support for bridge alignment north. Indeed, in a submission to the


                                        - 23 -
board, Providence stated its willingness to adopt the bridge alignment south if the

portion of the power line through India Point Park was buried; it made no arguments

in support of pursuing bridge alignment north. It therefore appears that no party is

seeking to pursue implementing the bridge alignment north alternative.

      Under the terms of the settlement agreement, which was incorporated in the

2004 order, if National Grid determined that the construction of a preferred

alignment was not feasible, it was to present either a stipulation signed by all parties

consenting to an alternative alignment or a report detailing the justifications for

pursing the alternative alignment. If any party filed an objection to the report, the

EFSB would then be required to “conduct a hearing to resolve such issues and/or

disputes and approve, modify or reject the [r]eport.”

      Here, National Grid did file a joint report with East Providence, and

Providence objected. The EFSB then conducted a hearing and ultimately approved

the joint report in its 2018 order; that order, however, is devoid of any findings of

fact or conclusions of law. Although the 2018 order makes note of the parties’

agreement that the underground alignment was not feasible, its discussion as to the

feasibility of both the bridge alignment north—the next preferred alignment under

the settlement agreement—and the bridge alignment south was notably absent. The

2018 order provided no reasoning as to why the board “unanimously approved” the

joint report and motion. The order merely restated the determinations of National


                                         - 24 -
Grid and East Providence. As we have previously stated, “if it becomes impossible

for us properly to fulfill our assigned function because of the PUC’s failure to set

forth sufficiently the findings and the evidentiary facts upon which it rests its

decisions, we will not speculate thereon nor search the record for supporting

evidence or reasons.” Portsmouth Water and Fire District v. Rhode Island Public

Utilities Commission, 150 A.3d 596, 602 (R.I. 2016) (alterations omitted) (quoting

Narragansett Electric Company v. Rhode Island Public Utilities Commission, 35

A.3d 925, 931 (R.I. 2012)).

      Although remanding the case for such factual findings would ordinarily be

appropriate, we conclude that in the circumstances of the case “[s]uch a remedy

would be fruitless.” Bruce Pollak v. 217 Indian Avenue, LLC, 222 A.3d 478, 484

(R.I. 2019); see Guilford v. Mason, 22 R.I. 422, 430, 48 A. 386, 388 (1901)

(recognizing “[t]he maxim that the law does not compel one to do vain or useless

things”); cf. El Dia, Inc. v. Hernandez Colon, 963 F.2d 488, 498 (1st Cir. 1992)

(“[E]quity will not require a useless thing[.]”). The parties agreed on the record that

the underground alignment was not feasible, and no party has pursued the bridge

alignment north. Remanding the case for findings of fact would clearly produce the

same results and would only extend the proceedings regarding a project that was first

proposed nearly twenty years ago. In accordance with the 2004 order and the




                                        - 25 -
incorporated settlement agreement, the next preferred alignment is the bridge

alignment south. Accordingly, we uphold the 2018 order of the board.

                                        IV

                                   Conclusion

      For the reasons stated herein, we affirm the 2018 order of the Energy Facility

Siting Board. The record may be returned to the Energy Facility Siting Board.




                                      - 26 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     In re Narragansett Electric Company d/b/a National
Title of Case                        Grid E-183 115 kV Transmission Line Relocation
                                     Project.

Case Number                          No. 2018-40-M.P.


Date Opinion Filed                   June 17, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Chief Justice Paul A. Suttell


Source of Appeal                     Energy Facility Siting Board


Judicial Officer from Lower Court    N/A

                                     For Petitioners:

                                     Patrick C. Lynch, Esq.
                                     Jeffrey B. Pine, Esq.
Attorney(s) on Appeal                For Respondents:

                                     W. Mark Russo, Esq.
                                     Steven J. Boyajian, Esq.
                                     Marc DeSisto, Esq.




SU-CMS-02A (revised June 2020)